Citation Nr: 1829205	
Decision Date: 05/25/18    Archive Date: 06/12/18

DOCKET NO.  14-29 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for dysautonomia. 

2.  Entitlement to service connection for dysautonomia.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and TH



ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran had active service in the United States Marine Corps from June 2000 to February 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  By that rating action, the RO determined that new and material evidence had not been received to reopen a previously denied claim for dysautonomia.  The Veteran appealed this rating action and the RO's determination therein to the Board. 

In August 2015, the Veteran and his spouse testified before the undersigned at a video conference hearing.  A copy of the hearing transcript has been associated with the record.  The Veteran's representative waived initial RO consideration of private medical evidence submitted during the hearing.  The Board notes that subsequent to the hearing, VA vocational rehabilitation records were received into the record without a waiver of initial RO consideration.  In light of the Board's decision to reopen the previously denied claim for service connection for dysautonomia and grant service connection for the underlying claim, the Veteran is not prejudiced by the Board's appellate review of the claim. 


FINDINGS OF FACT

1.  In an April 2008 rating decision, the RO denied service connection for dysautonomia; the Veteran did not perfect an appeal nor submit new and material evidence within one year of the rating action. 
2.  Evidence associated with the record since the April 2008 rating action relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.

3.  The Veteran's dysautonomia had its onset during military service.  


CONCLUSIONS OF LAW

1.  The April 2008 rating decision is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. 
§§ 3.104 (a), 20.200, 20.202 (2017). 

2.  New and material evidence has been received to reopen the claim for service connection for dysautonomia.  38 U.S.C. §§ 5103, 5013A, 5107, 5108, 7105 (2012); 38 C.F.R. §§ 3.156, 3.159, 20.1103 (2017).

3.  The criteria for service connection for dysautonomia have been met.  38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

The Veteran also offered testimony before the undersigned Veterans Law Judge at a Board hearing in August 2015.  The Board finds that all requirements for hearing officers have been met.  38 C.F.R. § 3.103(c)(2) (2017); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

II. Merits Analysis 

In general, decisions of the RO and the Board that are not appealed in the prescribed time period are final.  38 U.S.C. §§ 7104, 7105 (2012); 38 C.F.R. §§ 3.104, 20.1100, 20.1103 (201)7.  A finally disallowed claim, however, may be reopened when new and material evidence is presented or secured with respect to that claim. 38 U.S.C. § 5108 (2012).

Regardless of the action taken by the RO, the Board must determine whether new and material evidence has been received subsequent to an unappeased RO denial. Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  As part of this review, the Board considers evidence of record at the time of the previous final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim, and evidence submitted since a prior final disallowance.  Evans v. Brown, 9 Vet. App. 273, 285-86 (1996).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. §3.156 (2017).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, to include by triggering the Secretary's duty to assist or consideration of a new theory of entitlement.  Shade, 24 Vet. App. at 117-18. 

Additionally, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  Furthermore, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed but were not associated with the claims file when VA first decided the claim, VA will reconsider the claim, rather than requiring new and material evidence.  38 C.F.R. § 3.156(c)(1). 

To establish service connection, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service- the so-called nexus requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

In an April 2008 rating decision, the RO denied service connection for dysautonomia.  The RO found that dysautonomia was a laboratory finding and not a diagnosed disability recognized by VA and that it had not been occurred in or caused by his period of military service.  The Veteran did not appeal that decision nor submit new and material evidence within one year.  Thus, the April 2008 rating decision was final based on the evidence then of record.  See 38 U.S.C.§ 7105(c); 38 C.F.R. § 20.1103.

Evidence at the time of the RO's April 2008 rating action included the Veteran's service treatment records and private medical records.  These records disclose that in April 2003, the Veteran complained of vomiting and diarrhea for the previous two days.  The Veteran's blood pressure readings were the following:  137/60; 117/71; 119/65; 111/75.  The examining clinician noted that these readings might have been affected by narcotics that had been prescribed to the Veteran.  The clinician diagnosed gastritis, probably viral with mild dehydration.  In May 2003, the Veteran underwent a right knee arthroscopy and subsequently developed right deep vein thrombosis.  In July 2003, the Veteran began to develop recurrent chest pain that was determined to have been non-cardiac in nature and relieved with Percocet.  In October 2003, an examining clinician determined that in the absence of any pulmonary findings, the Veteran's chest pain was anxiety and musculoskeletal in nature.  No further work-up was required.  The Veteran was recommened possible treatment for his anxiety.  

An October 2003 service separation examination report reflects that all of the Veteran's systems were evaluated as normal except for identifying tattoos.  The examiner noted that the Veteran did not have any further anxiety symptoms.  On an accompanying Report of Medical History, the Veteran indicated that he had received treatment on three occasions for chest pain, that his heart raced to approximately 135 beats per minute, that his average blood pressure was 150/85, and that he had been diagnosed with anxiety attacks.  The examining clinician noted that these complaints had resolved. 

Private treatment records indicate that in February 2004, the Veteran began to have complaints of chest pain that were variously associated with diagnoses of gastroesophageal disease (GERD) and pleurisy.  In March 2007, the Veteran was diagnosed with dysautonomia. 

Evidence added to the record since the final April 2008 rating action includes, but is not limited to, a September 2011 report, prepared by the Veteran's treating physician, Dr. PM.  Dr. PM opined, in pertinent part, that the Veteran's dysautonomia dated back to 2003.  In a May 2014 VA examination report, an examiner found that dysautonomia was unrelated to service.  In a May 2015 submission, Dr. PM opined that the dysautonomia had its onset in May 2003, during service.  

The Board finds that new and material evidence has been presented.  Dr. PM's opinions are new because they were not previously submitted to VA.  The evidence is material because it relates to an unestablished fact necessary to establish the claim - evidence of a possible nexus to service.  See 38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1167.  Additionally, the evidence is neither cumulative nor redundant as that evidence was not of record at the time of the prior denial.  See 38 C.F.R. 
§ 3.156 (a).  Further, new evidence is to be presumed credible for purposes of deciding whether a previously denied claim may be reopened.  Justus, 3 Vet. App. at 513.  Moreover, when considering the new evidence in conjunction with the evidence already of record, combined with VA assistance including an examination, it raises a reasonable possibility of substantiating the claim.  Shade, 24 Vet. App. at 117.  Accordingly, for all of the above reasons, the Veteran's claim is reopened.

As the Board has reopened the claim, it will now address the underlying claim for service connection for dysautonomia.  Generally, direct service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303 (a), (d).  In order to establish service connection, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

In addition, service connection for certain chronic diseases, may be established on a presumptive basis by showing that the condition manifested to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C. §§ 1101, 1112, 1113, 1131, 1137 (2012); 38 C.F.R. §§ 3.307, 3.309(a) (2017); Fountain v. McDonald, 27 Vet. App. 258, 271-72 (2015).  Although the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

Additionally, for certain chronic diseases with potential onset during service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. §§ 3.303(b), 3.309 (2017); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Dysautonomia is not a chronic disease, thus, the theories of presumptive service connection or continuity of symptomatology are not for application in this appeal. 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits. VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Veteran seeks service connection for dysautonomia.  He maintains that the early manifestations of his dysautonomia include chest pain and anxiety.  For reasons that are discussed below, the Board will grant service connection for dysautonomia. 

The Board finds that the first element of service connection has been met as there is evidence of a current disability.  A diagnosis of dysautonomia was noted, in part, in reports, dated in September 2011 and May 2015, prepared by Dr. PM.  Therefore, the Veteran has met the current disability requirement.  

The next issue is whether there is evidence of an in-service disease or injury.  As noted above, the Veteran's service treatment records disclose that in April 2003, he complained of vomiting and diarrhea for the previous two days.  The Veteran's blood pressure readings were the following: 137/60; 117/71; 119/65/ 111/75.  The clinician noted that these readings might have been affected by narcotics that had been prescribed to the Veteran.  The diagnosis was gastritis, probably viral with mild dehydration.  In May 2003, the Veteran underwent a right knee arthroscopy and subsequent developed right deep vein thrombosis.  In July 2003, the Veteran developed recurrent chest pain that was determined to have been non-cardiac in nature and relieved with Percocet.  In October 2003, an examiner determined that in the absence of any pulmonary findings, the Veteran's chest pain was anxiety and musculoskeletal in nature.  No further work-up was required.  The Veteran was recommended possible treatment for his anxiety.  

An October 2003 service separation examination report reflects that all of the Veteran's systems were evaluated as normal except for identifying tattoos.  The examiner noted that the Veteran did not have any further anxiety symptoms.  On an accompanying Report of Medical History, the Veteran indicated that he had received treatment on three occasions for chest pain, that is heart raced to approximately 135 beats per minute; that his average blood pressure was 150/85; and, that he had been diagnosed with anxiety attacks for which he had been prescribed medication.  The examiner noted that these complaints had resolved.  In a May 2015 statement, Dr. PM opined that the Veteran's dysautonomia started after a knee surgery in May 2003, which was during active service.  Accordingly, the Board finds that the second element of service connection is met.  

Thus, the crux of the claim hinges on whether the Veteran's current disability is related to military service.  There are private and VA opinions that are supportive of and against the claim. 

Evidence in support of the claim includes Dr. PM's September 2011 report.  Dr. PM is the Veteran's treating physician and specialist in autonomic disorders.  Dr. PM noted that the Veteran had experienced chest pain, shortness of breath, and panic attacks since 2007, at which time she had diagnosed dysautonomia.  After reviewing the Veteran's service treatment records, Dr. PM maintained that it was very unusual that the Veteran's blood pressuring findings in April 2003, which revealed a 20-point drop, would have been based on a two-day history of nausea and diarrhea and viral illness alone.  Thus, Dr PM found the symptoms during service could certainly have been dysautonomia.  Dr. PM then opined that the Veteran likely had dysautonomia dating back to 2003.  

A May 2014 VA nurse practitioner submitted an opinion.  After a review of the Veteran's service treatment records and physical evaluation of the Veteran, the VA examiner concluded that it was less likely than not that the Veteran's dysautonomia had had its onset during military service, reasoning that the "Veteran was not diagnosed with this condition until three years after separation.  Thorough review of STR and private medical records do not reveal conclusive evidence of onset of this condition prior to separation or shortly after separation."

In a May 2015 submission, Dr. PM opined that dysautonomia started after a knee surgery in May 2003.  

The Board accords Dr. PM's opinions significant probative value in evaluating the claim because she is a specialist in autonomic disorders who based the opinion on a review of the relevant medical evidence, to include the service treatment records, and provided a supporting explanation.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (noting that a central issue in determining the probative value of an examination is whether the examiner was informed of the relevant facts in rendering a medical opinion); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("not only must the medical opinion clearly consider direct service connection, it must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.") 

The Board finds the VA examiner's opinion to be of reduced probative value in evaluating the claim because she used the wrong evidentiary standard.  The Veteran does not need to provide "conclusive evidence" of a link between his disability and military and service, but only needs to show that it is "at least as likely as not" that there is a medical nexus.  Furthermore, the examiner noted that because no diagnosis was provided during service it was not related to service; however, as Dr. PM noted, although the diagnosis was provided after service discharge, the symptoms began during service.  Consequently, the Board finds that because the May 2014 VA opinion was based on the wrong evidentiary standard and did not address whether the symptoms during service were evidence of onset of the disorder.  

As such, direct service connection is warranted for this claim.  As the Board has granted direct service connection it need not address secondary service connection, or any other theories for service connection in this matter.


ORDER

Service connection for dysautonomia is granted. 




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


